
      
        DEPARTMENT OF HOMELAND SECURITY 
        Coast Guard 
        33 CFR Part 117 
        [CGD01-06-004] 
        RIN 1625-AA09 
        Drawbridge Operation Regulations; Connecticut River, East Haddam, CT 
        
          AGENCY:
          Coast Guard, DHS. 
        
        
          ACTION:
          Notice of proposed rulemaking. 
        
        
          SUMMARY:
          The Coast Guard proposes to temporarily change the drawbridge operating regulations governing the operation of the Route 82 Bridge, mile 16.8, across the Connecticut River at East Haddam, Connecticut. This proposed rule would allow the Route 82 Bridge to operate on a fixed opening schedule from April 1, 2006 through June 30, 2006. The bridge would open at all times for commercial vessels after at least a 24-hour advance notice and a 2-hour confirmation is given by calling the number posted at the bridge. This rule is necessary to facilitate rehabilitation construction at the bridge. 
        
        
          DATES:
          Comments and related material must reach the Coast Guard on or before March 27, 2006. 
        
        
          ADDRESSES:
          You may mail comments and related material to Commander (dpb), First Coast Guard District Bridge Branch, One South Street, Battery Park Building, New York, New York, 10004, or deliver them to the same address between 7 a.m. and 3 p.m., Monday through Friday, except Federal holidays. The telephone number is (212) 668-7165. The First Coast Guard District, Bridge Branch, maintains the public docket for this rulemaking. Comments and material received from the public, as well as documents indicated in this preamble as being available in the docket, will become part of this docket and will be available for inspection or copying at the First Coast Guard District, Bridge Branch, 7 a.m. to 3 p.m., Monday through Friday, except Federal holidays. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ms. Judy Leung-Yee, Project Officer, First Coast Guard District, (212) 668-7195. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        Request for Comments 
        We encourage you to participate in this rulemaking by submitting comments and related material. If you do so, please include your name and address, identify the docket number for this rulemaking (CGD01-06-004), indicate the specific section of this document to which each comment applies, and give the reason for each comment. Please submit all comments and related material in an unbound format, no larger than 81/2 by 11 inches, suitable for copying. If you would like to know if they reached us, please enclose a stamped, self-addressed postcard or envelope. We will consider all comments and material received during the comment period. We may change this proposed rule in view of them. 
        Regulatory Information 

        We anticipate making this temporary rule effective in less than 30 days after publication in the Federal Register. 

        Under 5 U.S.C. 553(d)(3) the Coast Guard finds that good cause exists for making this rule effective in less than 30 days after publication in the Federal Register as the Route 82 Bridge repairs currently scheduled to begin on April 1, 2006, are vital necessary repairs that must be performed with all due speed to assure the continued safe and reliable operation of the bridge. Any delay in making this rule effective as soon as possible would not be in the best interest of public safety and the marine interests that use the Connecticut River. Failure to start the rehabilitation repairs on time could result in an unscheduled bridge operation failure. 
        However, the Coast Guard desires to allow as much time as possible for public participation and comment during this rulemaking process. Thus, we are allowing the comment period to run into the 30 day time period normally included between publication and the effective date. 
        Public Meeting 

        We do not now plan to hold a public meeting; however, you may submit a request for a meeting by writing to the First Coast Guard District, Bridge Branch, at the address under ADDRESSES explaining why one would be beneficial. If we determine that one would aid this rulemaking, we will hold one at a time and place announced by a later notice in the Federal Register. 
        Background and Purpose 
        The Route 82 Bridge has a vertical clearance of 22 feet at mean high water, and 25 feet at mean low water in the closed position. The existing drawbridge operating regulations listed at 33 CFR 117.205(c), require the bridge to open on signal at all times; except that, from May 15 to October 31, 9 a.m. to 9 p.m., the bridge is required to open for recreational vessels on the hour and half hour only. The bridge is required to open on signal at all times for commercial vessels. 
        The bridge owner, Connecticut Department of Transportation, has requested a temporary rule to facilitate electrical and mechanical rehabilitation at the Route 82 Bridge. 
        Under this temporary rule the Route 82 Bridge would open from April 1, 2006, through June 30, 2006, on signal at 5:30 a.m., 1:30 p.m., and 8 p.m., daily. The bridge would open for commercial vessels at any time after a 24-hour notice with a 2-hour confirmation is given by calling the number posted at the bridge. 
        Discussion of Proposed Rule 
        This proposed change would amend 33 CFR 117.205 by suspending paragraph (c) and adding a new temporary paragraph (d) that would list the temporary bridge opening schedule for the Route 82 Bridge. 
        This temporary rule is necessary to facilitate the rehabilitation construction at the Route 82 Bridge in order to maintain the bridge in good operable condition. 
        This proposed change would allow the Route 82 Bridge to open from April 1, 2006, through June 30, 2006, at 5:30 a.m., 1:30 p.m., and 8 p.m., daily. The bridge would open at any time for commercial vessels after a 24-hour notice, with a 2-hour confirmation, is given by calling the number posted at the bridge. 
        Regulatory Evaluation 

        This proposed rule is not a “significant regulatory action” under section 3(f) of Executive Order 12866, Regulatory Planning and Review, and does not require an assessment of potential costs and benefits under 6(a)(3) of that Order. The Office of Management and Budget has not reviewed it under that Order. It is not “significant” under the regulatory policies and procedures of the Department of Homeland Security (DHS). 
        We expect the economic impact of this proposed rule to be so minimal that a full Regulatory Evaluation, under the regulatory policies and procedures of DHS is unnecessary. 
        This conclusion is based on the fact that vessel traffic will still be able to transit through the Route 82 Bridge under a fixed opening schedule that is expected to meet the present and anticipated needs of navigation. 
        Small Entities 
        Under the Regulatory Flexibility Act (5 U.S.C. 601-612), we have considered whether this proposed rule would have a significant economic impact on a substantial number of small entities. The term “small entities” comprises small businesses, not-for-profit organizations that are independently owned and operated and are not dominant in their fields, and governmental jurisdictions with populations of less than 50,000. 
        The Coast Guard certifies under section 5 U.S.C. 605(b) that this proposed rule would not have a significant economic impact on a substantial number of small entities. 
        This conclusion is based on the fact that vessel traffic will still be able to transit through the Route 82 Bridge under a fixed opening schedule that is expected to meet the present and anticipated needs of navigation. 

        If you think that your business, organization, or governmental jurisdiction qualifies as a small entity and that this rule would have a significant economic impact on it, please submit a comment (see ADDRESSES) explaining why you think it qualifies and how and to what degree this rule would economically affect it. 
        Assistance for Small Entities 
        Under section 213(a) of the Small Business Regulatory Enforcement Fairness Act of 1996 (Pub. L. 104-121), we want to assist small entities in understanding this proposed rule so that they can better evaluate its effects on them and participate in the rulemaking. If the rule would affect your small business, organization, or governmental jurisdiction and you have questions concerning its provisions or options for compliance, please contact us in writing at, Commander (dpb), First Coast Guard District, Bridge Branch, One South Street, New York, NY 10004. The telephone number is (212) 668-7165. The Coast Guard will not retaliate against small entities that question or complain about this rule or any policy or action of the Coast Guard. 
        Collection of Information 
        This proposed rule would call for no new collection of information under the Paperwork Reduction Act of 1995 (44 U.S.C. 3501-3520.). 
        Federalism 
        A rule has implications for federalism under Executive Order 13132, Federalism, if it has a substantial direct effect on State or local governments and would either preempt State law or impose a substantial direct cost of compliance on them. We have analyzed this proposed rule under that Order and have determined that it does not have implications for federalism. 
        Unfunded Mandates Reform Act 
        The Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1531-1538) requires Federal agencies to assess the effects of their discretionary regulatory actions. In particular, the Act addresses actions that may result in the expenditure by a State, local, or tribal government, in the aggregate, or by the private sector of $100,000,000 or more in any one year. Though this proposed rule would not result in such an expenditure, we do discuss the effects of this rule elsewhere in this preamble. 
        Taking of Private Property 
        This proposed rule would not effect a taking of private property or otherwise have taking implications under Executive Order 12630, Governmental Actions and Interference with Constitutionally Protected Property Rights. 
        Civil Justice Reform 
        This proposed rule meets applicable standards in sections 3(a) and 3(b)(2) of Executive Order 12988, Civil Justice Reform, to minimize litigation, eliminate ambiguity, and reduce burden. 
        Protection of Children 
        We have analyzed this proposed rule under Executive Order 13045, Protection of Children from Environmental Health Risks and Safety Risks. This rule is not an economically significant rule and would not create an environmental risk to health or risk to safety that might disproportionately affect children. 
        Indian Tribal Governments 
        This rule does not have tribal implications under Executive Order 13175, Consultation and Coordination with Indian Tribal Governments, because it would not have a substantial direct effect on one or more Indian tribes, on the relationship between the Federal Government and Indian tribes, or on the distribution of power and responsibilities between the Federal Government and Indian tribes. 
        Energy Effects 
        We have analyzed this proposed rule under Executive Order 13211, Actions Concerning Regulations That Significantly Affect Energy Supply, Distribution, or Use. We have determined that it is not a “significant energy action” under that order because it is not a “significant regulatory action” under Executive Order 12866 and is not likely to have a significant adverse effect on the supply, distribution, or use of energy. The Administrator of the Office of Information and Regulatory Affairs has not designated it as a significant energy action. Therefore, it does not require a Statement of Energy Effects under Executive Order 13211. 
        Technical Standards 
        The National Technology Transfer and Advancement Act (NTTAA) (15 U.S.C. 272 note) directs agencies to use voluntary consensus standards in their regulatory activities unless the agency provides Congress, through the Office of Management and Budget, with an explanation of why using these standards would be inconsistent with applicable law or otherwise impractical. Voluntary consensus standards are technical standards (e.g., specifications of materials, performance, design, or operation; test methods; sampling procedures; and related management systems practices) that are developed or adopted by voluntary consensus standards bodies. 
        This proposed rule does not use technical standards. Therefore, we did not consider the use of voluntary consensus standards. 
        Environment 

        We have analyzed this proposed rule under Commandant Instruction M16475.1D, which guides the Coast Guard in complying with the National Environmental Policy Act of 1969 (NEPA) (42 U.S.C. 4321-4370f), and have made a preliminary determination that there are no factors in this case that would limit the use of a categorical exclusion under section 2.B.2 of the Instruction. Therefore, this proposed rule is categorically excluded, under figure 2-1, paragraph (32)(e) of the Instruction, from further environment documentation because this action relates to the promulgation of operating regulations or procedures for drawbridges. Under figure 2-1, paragraph (32)(e) of the instruction, an “Environmental Analysis Checklist” is not required for this rule. Comments on this section will be considered before we make the final decision on whether to categorically exclude this rule from further environmental review. 
        
          List of Subjects in 33 CFR Part 117 
          Bridges.
        
        Regulations 
        For the reasons discussed in the preamble, the Coast Guard proposes to amend 33 CFR part 117 as follows: 
        
          PART 117—DRAWBRIDGE OPERATION REGULATIONS 
          1. The authority citation for part 117 continues to read as follows: 
          
            Authority:
            33 U.S.C. 499; Department of Homeland Security Delegation No. 0170.1; 33 CFR 1.05-1(g); section 117.255 also issued under the authority of Pub. L. 102-587, 106 Stat. 5039. 
          
          
          2. From April 1, 2006 through June 30, 2006, § 117.205 is amended by suspending paragraph (c) and adding a temporary paragraph (d) to read as follows: 
          
            § 117.205 
            Connecticut River. 
            
            (d) The draw of the Route 82 Bridge, mile 16.8, at East Haddam, shall open on signal at 5:30 a.m., 1:30 p.m., and 8 p.m., daily. The draw shall open on signal for commercial vessels at any time after at least a 24-hour advance notice and a 2-hour confirmation is given by calling the number posted at the bridge. 
          
          
            Dated: February 24, 2006. 
            David P. Pekoske, 
            Rear Admiral, U.S. Coast Guard, Commander, First Coast Guard District. 
          
        
      
      [FR Doc. 06-2105 Filed 3-3-06; 8:45 am] 
      BILLING CODE 4910-05-P
    
  